Holmes, C. J.
This court had construed St. 1884, c. 277, and its decision had been public for two years when St. 1898, c. 576, was passed. Commonwealth v. Emerson, 165 Mass. 146. It must be presumed that the Legislature knew the construction of the earlier act and adopted it when it passed the later one. The former act punished selling property upon the inducement that something other than what is specifically stated to be the subject of the sale is to be delivered. This was construed in Commonwealth v. Emerson to refer only to the offer of bargains that appeal to the gambling instinct and induce people to buy what they do riot want by the gift or promise of a prize, the nature of which is not known at the moment of making the purchase. When then it is enacted by the later statute that the provisions of the one last mentioned shall apply to the giving of a stamp or coupon entitling the purchaser to other property from other persons, the same limitation-to the generality of the words used must be understood.
The act of 1898 cannot be taken to prohibit a rebate on the nominal price of goods, or the giving of this rebate in the form of another symbol of purchasing power instead of money, as for instance a draft upon another merchant, payable in goods. It prohibits the giving of coupons only to the same extent that the act of 1884 prohibits the giving of goods. Those who framed the act very probably had in mind the accomplishment of more than we take the act to effect, and of results which have been held unconstitutional elsewhere. People v. Gillson, 109 N. Y. 389. Long v. State, 74 Md. 565. Ex parte McKenna, 126 Cal. 429. State v. Dalton, 22 R. I. 77. See Chicago v. Netcher, 183 Ill. 104. But on the other hand it is no less probable that some at least of those who concurred in passing the statute saw that its effect necessarily would be cut down by the construction *582already given to the act upon which it was engrafted. The fact that it is thus limited makes it unnecessary to consider the above decisions or to compare them with Lansburgh v. District of Columbia, 11 App. D. C. 512.
So far as appears there was no gambling element in the defendant’s transaction, and his acts Were not prohibited by law.

Exceptions sustained.